Skadden, Arps, Slate, Meagher & Flom llp BOSTON, MASSACHUSETTS02116 TEL: (617) 573-4800 FAX: (617) 573-4822 www.skadden.com December 18, 2015 FIRM/AFFILIATE OFFICES CHICAGO HOUSTON LOS ANGELES NEW YORK PALO ALTO WASHINGTON, D.C. WILMINGTON BEIJING BRUSSELS FRANKFURT HONG KONG LONDON MOSCOW MUNICH PARIS SÃO PAULO SEOUL SHANGHAI SINGAPORE SYDNEY TOKYO TORONTO Securities and Exchange Commission treet, NE Washington, DC 20549 RE: BlackRock Municipal Income Investment Trust (811-10333) N-14 Filing Ladies and Gentlemen: On behalf of BlackRock Municipal Income Investment Trust, we are enclosing herewith for filing pursuant to the Securities Act of 1933, as amended (the “Securities Act”), and the General Rules and Regulations of the Securities and Exchange Commission (the “Commission”) thereunder, one electronically signed Registration Statement on Form N-14 (the “Registration Statement”). The Registration Statement is being filed in connection with the proposed reorganization of BlackRock Municipal Bond Investment Trust (811-21054) with BlackRock Municipal Income Investment Trust (811-10333) (together, the “Funds”) and relates to BlackRock Municipal Income Investment Trust’s proposed offering of common shares in connection therewith and the solicitation of proxies from both Funds’ common shareholders in connection therewith. The Funds have concurrently filed a joint preliminary proxy statement on Schedule 14A relating to the solicitation of proxies from preferred shareholders of the Funds in connection with this proposed reorganization. A fee of $100.70 to cover the registration fee under the Securities Act has been paid. Securities and Exchange Commission December 18, 2015 Page 2 If you have any questions or require any further information with respect to this Registration Statement, please call me at (617) 573-4836 or Tom DeCapo at (617) 573-4814. Best regards, /s/ Kenneth E. Burdon Kenneth E. Burdon
